400 So. 2d 495 (1981)
Michael Richard AUSTIN, Appellant,
v.
STATE of Florida, Appellee.
No. 80-988.
District Court of Appeal of Florida, Fifth District.
May 20, 1981.
James B. Gibson, Public Defender, and Ronald K. Zimmet, Chief, App. Division, Asst. Public Defender, Daytona Beach, for appellant.
Jim Smith, Atty. Gen., Tallahassee, and C. Michael Barnette, Asst. Atty. Gen., Daytona Beach, for appellee.
COWART, Judge.
Although appellant, a juvenile was tried in the criminal division of the circuit court upon a direct information pursuant to section 39.04(2)(e)4., Florida Statutes (1979), and was not "transferred" from the juvenile division pursuant to section 39.02(5)(a), Florida Statutes (1979), he was entitled to the sentencing benefits and procedure of section 39.111(6), Florida Statutes (1979), and section 958.05(2), Florida Statutes (1979). State v. Cain, 381 So. 2d 1361 (Fla. 1980); Goodson v. State, 392 So. 2d 1335 (Fla. 1st DCA 1980). Accordingly, this cause is remanded for resentencing in accordance with the cited authorities and appellant's prior sentence is
REVERSED.
DAUKSCH, C.J., and ORFINGER, J., concur.